Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-2, 5, 9, and 11-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki (US 2016/0152092 A1) in view of Kimishima (US 2003/0226629 A1). 
Regarding claims 1 and 16,
Sasaki is silent to the narrow groove extending in the tire circumferential direction that extends through the first lug groove and second lug groove. Nonetheless, analogous art, Kimishima, discloses a longitudinal splitting groove that extends through a first and second lug groove in order to suppress vibrations of the part of the tread portion where the elemental blocks are disposed and lower the resonance sound [0029, 0027].  Kimishima is analogous art since Kimishima also depicts a land portion with first and second isolated blind grooves. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the tire taught by Sasaki to include a longitudinal splitting groove in order suppress vibration and lower the resonance sound. 
Further, Kimishima’s figure 2(a) depicts a distance from the edge of portion of the block to a terminating end portion of the lug groove over the width of the block falling into the range of 30-70%.
Regarding claim 2, although Sasaki is silent to the blocks are arranged in a staggered manner around an entire circumference of the pneumatic tire. However one ordinary skill in the art would recognize adding a longitudinal splitting groove taught by Kimishima into the tire taught by Sasaki creates blocks that are in a staggered manner as best depicted in figure 1 of Kimishima. 
Regarding claim 5
Regarding claim 9, Applicant’s distance L1 is analogous to L1a and L2 is analogous to LL1 in figure 2a in Kimishima. Table 1 establishes the relationship of L1a/L1 is .39 which falls in Applicant’s range of 0.35-0.65. 
Regarding claim 11, Kimishima discloses the circumferential narrow groove, first lug groove and second lug groove has a depth less than the circumferential main groove [0071]. 
Regarding claim 12, Sasaki depicts a total of 12 first and second lug grooves (N1) and 6 shoulder lug grooves (Nsh) in shoulder region 11. This yields a relationship of N1/Nsh =2.0 which falls into Applicant’s claimed range. MPEP 21444.05 states overlapping range is a prima facie evidence of obviousness. Furthermore, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. It would have been obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters through routine experimentation in the absence of a showing of criticality.
Regarding claim 13, Sasaki’s figure 1 depicts the groove width of the first lug groove and the second lug groove are less than the shoulder lug grooves (35). 
Regarding claim 14, Kimishima depicts the inclination direction of the sipes disposed in a region on one side of the circumferential narrow groove as a boundary is different from an inclination direction of the sipes disposed in a region on another side in figure 1. 
 Regarding claim 15, Sasaki depicts the land portion is disposed in an inner region in a vehicle width direction of the tire equatorial plane as a boundary when the pneumatic tire is mounted on a vehicle in figure 1. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sasaki (US 2016/0152092 A1) in view of Kimishima (US 2003/0226629 A1) and further in view of Hosokawa (US 4,635,694). 
Although Sasaki is silent to the ground contact area ratio, one ordinary skilled in the art would look to conventional art to determine the ground contact area ratio of adjacent pair of block. Analogous art, Hosokawa, discloses the ground contact area ratio set in a range of 0.71 through 0.89 (column 7 lines 4-17) in order to prevent abnormal wear such as one sided wear or shoulder wear and steering while can be alleviated so as to improve wear resistance of the tread portion and hence to prolong the service life of tires remarkable. Hosokawa’s range overlaps with Applicant’s range. MPEP 2144.05 states overlapping range is a prima facie evidence of obviousness. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a ground contact area ratio sent in a range of 0.71 through 0.89 in order to improve wear resistance. 

Claims 6-8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki (US 2016/0152092 A1) in view of Kimishima (US 2003/0226629 A1) and further in view of Iwasaki (US 2016/0193886 A1). 
Regarding claims 6-8, Sasaki does not discloses the groove width Wg1 of the first lug groove and the second lug groove at meeting positions with the circumferential narrow groove and a groove width Wg2 of the first lug groove and the second lug groove at the edge portions of the land portions have a relationship Wg2 < Wg1. Nonetheless, it is known in the art to have 
Regarding claim 17, Sasaki depicts a pneumatic tire comprising: two circumferential main grooves (5,8) disposed in a region on one side of a tire equatorial plane (C) as a boundary; and a land portion (8) defined by the two circumferential main grooves, and a plurality of sets of a first lug groove (17) and a second lug groove (15). The first lug groove (17) includes an end portion that opens to an end portion on one side of the land portion and another end portion that terminates within the land portion. The second lug groove (15) including an end portion that opens to another edge portion of the land portion and another end portion that terminates within the land portion. The first lug groove (17) and the second lug groove (15) being alternately disposed in the tire circumferential direction and the first lug groove (17) is opposite direction to the second lug groove (15). 
Although Sasaki is silent to the narrow groove extending in the tire circumferential direction that extends through the first lug groove and second lug groove. Analogous art, 
Sasaki does not discloses the groove width Wg1 of the first lug groove and the second lug groove at meeting positions with the circumferential narrow groove and a groove width Wg2 of the first lug groove and the second lug groove at the edge portions of the land portions have a relationship Wg2 < Wg1. Nonetheless, it is known in the art to have thinner width at the opening of the lateral groove than the middle of the groove. Analogous art, Iwasaki, depicts a lateral groove having a first part, 11, with a larger groove width than a second part, 12, with a smaller groove width to ensure rigidity of the land portion and to enhance the steering stability and wear resistance [0055]. The lateral grooves having different widths results in a step-like shape with a groove width narrowed at opening portions to the two circumferential main grooves as depicted in figure 4. From figure 4, it is evident the narrow width portion of the step-like shape of the lug groove is between 20-50% of the lateral groove. This falls within Applicant’s claimed range. Therefore, it would have been obvious to one having ordinary skill in the art to have modified the lug grooves taught by Sasaki to incorporate the teachings of Iwasaki to ensure rigidity of the land portion. 
Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki (US 2016/0152092 A1) in view of Kimishima (US 2003/0226629 A1) and Muhlhoff et al (US 2018/0281526 A1). 
Regarding claim 18, Sasaki depicts a pneumatic tire comprising: two circumferential main grooves (5,8) disposed in a region on one side of a tire equatorial plane (C) as a boundary; and a land portion (8) defined by the two circumferential main grooves, and a plurality of sets of a first lug groove (17) and a second lug groove (15). The first lug groove (17) includes an end portion that opens to an end portion on one side of the land portion and another end portion that terminates within the land portion. The second lug groove (15) including an end portion that opens to another edge portion of the land portion and another end portion that terminates within the land portion. The first lug groove (17) and the second lug groove (15) being alternately disposed in the tire circumferential direction and the first lug groove (17) is opposite direction to the second lug groove (15). 
Sasaki is silent to the narrow groove extending in the tire circumferential direction that extends through the first lug groove and second lug groove. Analogous art, Kimishima, discloses a longitudinal splitting groove that extends through a first and second lug groove in order to suppress vibrations of the part of the tread portion where the elemental blocks are disposed and lower the resonance sound [0029, 0027]. Additionally, Kimishima depicts the inclination direction of the sipes disposed in a region on one side of the circumferential narrow groove as a boundary is different from an inclination direction of the sipes disposed in a region on another side in figure 1. Kimishima is analogous art since Kimishima also depicts a land portion with first and second isolated blind grooves. Therefore, it would have been obvious to one having 
Kimishima further states the sipes can be straight for zigzag [0060]. Sipe art, Muhlhoff, discloses sipe disposed in a region of the land portion on one side of the circumferential narrow groove as a boundary being different from an inclination direction of the sipe disposed in a region of the land portion on another side of the circumferential narrow groove (figure 1) for the benefit of good overall stiffness [0048]. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed to modify the tire taught by Sasaki to include sipes of different inclination direction, as taught by Muhlhoff, to improve the stiffness of the tire. 
Regarding claim 19, Kimishima’s figure 2(a) depicts a distance from the edge of portion of the block to a terminating end portion of the lug groove over the width of the block falling into the range of 30-70%.
Response to Arguments
Applicant's arguments filed 9/13/2021 have been fully considered but they are not persuasive. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, both Sasaki and Kimishima inventions are directed towards improving driving in wet performance ([0043 Sasaki] and [0006 Kimishima]). Therefore, both are in the same field of endeavor/analogous arts. Further, Kimishima’s 4WD vehicles are passenger car and Sasaki’s invention is directed towards passenger cars, Sasaki’s invention would also include 4WD vehicles.  
As for the Wb1 relationship, Kimishima’s figure 2(a) depicts a distance from the edge of portion of the block to a terminating end portion of the lug groove over the width of the block falling into the range of 30-70%.
Applicant argues the circumferential narrow groove taught by Sasaki would reduce rigidity. Examiner is unclear how adding a circumferential narrow groove would decrease the rigidity. Nonetheless, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, both Kimishima and Sasaki are directed towards improving wet performance and passenger tires (4WD), so one ordinary skill in the art would look to the teachings of both Sasaki and Kimishima to construct a tire with improved wet performance. The fact that Kimishima also has the benefit of reducing noise is another advantage that flows naturally from improved wet performance. 
Applicant further argues Iwasaki fails to show the lug groove portion terminating within the land portion. However, Iwasaki is relied on for disclosing WG2<Wg1 is a common feature In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case, the combination of Sasaki, Kimishima and Iwasaki renders the claim limitation obvious. 
As for claims 18-19, Applicant’s arguments are moot in light of the newly cited reference, Muhlhoff et al (US 2018/0281526 A1).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARAH N TAUFIQ whose telephone number is (571)272-6765. The examiner can normally be reached Monday-Friday: 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Del Sole can be reached on (571) 272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FARAH TAUFIQ/Examiner, Art Unit 1754                                                                                                                                                                                                        

/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743